Case 3:17-cv-00638-BJD-JRK Document 39 Filed 12/07/18 Page 1 of 2 PageID 251




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISON

GLENN BRADY, and
MARY BRADY,                                             CASE NO.: 3:17-cv-0638-BJD-JRK

          Plaintiffs,
vs.

ALLY FINANCIAL, INC.,

      Defendant.
_____________________________/

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and having amicably resolved all matters in
controversy, the Plaintiffs, Glenn Brady and Mary Brady (“Plaintiffs”) and Defendant, Ally
Financial, Inc., jointly stipulate to a Dismissal with Prejudice of this action with each party to bear
its own attorney’s fees and costs.
                                 Consent of Counsel for Defendant
          Pursuant to Local Rule 1.05(d), the undersigned counsel for Plaintiff represents to the Court
that counsel for Ally Financial, Inc., has authorized him to affix her electronic signature to this
Joint Stipulation of Dismissal with Prejudice.

                        Respectfully submitted this 7th day of December, 2018,

       /s/ Max Story_________                         /s/ Gillian Williston _______
       Max Story, Esq.                               Gillian Williston, Esq.
       Florida Bar No. 0527238                       Florida Bar No. 14270
      Austin J. Griffin, Esquire                     Troutman Sanders LLP
      Florida Bar No.: 117740                        222 Central Park Avenue, Suite 2000
      328 2nd Ave. North, Suite 100                  Virginia Beach, Virginia 23462
      Jacksonville Beach, FL 32250                   Phone: (757) 687-7517
      Phone: (904) 372-4109                          Gillian.williston@troutman.com
      Fax: (904) 758-5333                            Counsel for Defendant, Ally Financial, Inc.
      max@storylawgroup.com
      Counsel for Plaintiff
Case 3:17-cv-00638-BJD-JRK Document 39 Filed 12/07/18 Page 2 of 2 PageID 252




                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the forgoing was electronically
filed with the Clerk of Court by using the CM/ECF system which will send notice of electronic
filing to all counsel of record, this 7th day of December, 2018.

                                              /s/ Max Story_______
                                              Florida Bar: 0527238
